       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                            Case No. 3:20cr18/MCR

MICHAEL JOE GREEN, II,

       Defendant.
______________________________/

                                     ORDER

      This matter is before the Court on a Motion to Suppress Evidence by

Defendant Michael Joe Green II, see ECF No. 19, which the Government opposes,

see ECF No. 20. The Court held an evidentiary hearing on June 18, 2020 and took

Green’s motion under advisement. Having fully and carefully considered the

evidence, the applicable law, and the written and oral arguments of the parties, the

Court denies the motion.

       Green is charged with one count of possession of a firearm and ammunition1

by a convicted felon in violation of 18 U.S.C. § 922(g)(1). Trial is scheduled for

August 3, 2020. Pursuant to Federal Rule of Criminal Procedure 12(b)(3), Green




1
       Specifically, Count One charges Defendant with knowingly possessing a Canik 9-
millimeter pistol and Aguila 9 x 19 millimeter ammunition on January 18, 2020.



                                     Page 1 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 2 of 21




moves to suppress the firearm and ammunition as “fruit of an illegal stop of his

automobile and detention of his person.” ECF No. 19. More specifically, Green

argues that law enforcement officers did not have the requisite reasonable suspicion

to stop his vehicle and detain him, and therefore the firearm and ammunition found

inside his car are inadmissible. The Government responds that the seizure of firearm

and ammunition from Green’s vehicle was the result of a traffic stop supported by

both reasonable suspicion and probable cause.

 I.   Background

      The sequence of events leading up to and following Green’s traffic stop is not

in dispute. Security footage shows that on January 18, 2020, at approximately 2:47

a.m., Green pulled into a well-lit public parking lot at the northwest corner of

Jefferson Street and Government Street in downtown Pensacola and reverse-parked

his black Cadillac sedan into a parking spot along the perimeter, such that the front

of the vehicle faced into the parking lot as opposed to the street. It was Gallery

Night, a lively, monthly celebration of the local culture, so a number of cars were

circling in and out of the parking lot, and there were a lot of people out and about.

Green was seated in the driver’s seat, and John McNeil was in the front passenger

seat. Less than ten minutes later, a Pensacola Police Department officer, Officer

Charles Restifo, approached Green from the driver’s side window and spoke to him

for approximately one minute. As Officer Restifo walked away, Green started



                                     Page 2 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 3 of 21




driving towards the parking lot’s exit. But before he could reach Jefferson Street, a

marked police vehicle pulled in front of Green, blocked the exit, and turned on its

blue lights. Green and McNeil were subsequently removed from the vehicle and

placed in handcuffs. Either simultaneously or shortly thereafter, Officer Restifo

observed a visible firearm under the driver’s seat. Approximately 25 minutes later,

a canine sniff was conducted, which signaled the presence of narcotics. Green and

McNeil were arrested. A search of the vehicle by Alcohol, Tobacco, and Firearms

agents on the scene uncovered an open, partially empty bottle of Patrón tequila, a

plastic cup containing a cocktail straw in the center console of the vehicle, an ashtray

containing several smoked or fully smoked marijuana blunts, and a small plastic bag

containing 3.8 grams of fresh marijuana. Presumably, the firearm that Officer

Restifo observed under the driver’s seat was also collected during the search.2

       The parties dispute what was observed in and around Green’s car before the

traffic stop. At the hearing, the Government presented testimony from several

Pensacola Police Department detectives and officers, including two detectives from

the VICE and narcotics unit, Detectives Mark Norman and Richard Ghigliotty, and

one patrol officer, Officer Restifo. All three law enforcement officers encountered




2
       A photograph of the firearm was not admitted into evidence and no witness testified to
when the firearm was seized.



                                        Page 3 of 21
         Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 4 of 21




Green and his vehicle within ten minutes prior to the traffic stop. 3 Green presented

testimony from McNeil, the sole passenger in Green’s vehicle immediately before

and at the time of the traffic stop. 4 The Court summarizes the relevant testimony

below.

       Pensacola Police Department Detective Mark Norman was the first law

enforcement official to encounter Green. Detective Norman and Detective Richard

Ghigliotty 5 were patrolling the area that night in plain clothes and are seen on

security footage walking south through the parking lot, in the direction of Green’s

car. Detective Norman testified that as he was walking through the parking lot, he

observed Green in the driver’s seat of a parked black Cadillac, with the window

rolled down. Detective Norman recognized Green from an intelligence bulletin he

had reviewed with other Pensacola Police Department officers prior to his patrol that

night. The bulletin, reviewed in preparation for the upcoming Martin Luther King,

3
       The Government also presented testimony from Detective Amanda Davis of the Pensacola
Police Department and Special Agent Adam Zeithammel of the Bureau of Alcohol, Tobacco, and
Firearms and Explosives. Both witnesses provided testimony regarding events immediately
following the traffic stop. The Government also introduced security camera footage of the parking
lot where Green’s encounter with law enforcement took place.
4
       Green also presented testimony from Maasin Wallace, an investigator for the Federal
Public Defender’s Office, regarding his interview with one of the arresting officers, Officer
Wayne Berthiaume of the Pensacola Police Department. Additionally, Green introduced into
evidence body camera footage from Officer Berthiaume after he had stopped Green’s vehicle.
5
         Detectives Norman and Ghigliotty were also accompanied by a third law enforcement
officer, who Special Agent Adam Zeithammel of the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) identified as Special Agent Matthew Murray. Special Agent Murray did not
testify at the evidentiary hearing.



                                          Page 4 of 21
         Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 5 of 21




Jr. parade, provided intelligence on several individuals who were suspected of being

involved in recent violent crimes in Pensacola, and contained photographs of those

individuals, including Green.

       Detective Norman separated from Detective Ghigliotty and approached the

front driver’s side several feet in front of the headlight of Green’s vehicle, where he

paused briefly and turned around to rejoin Detective Ghigliotty on the sidewalk.

Detective Norman testified that when he stopped by the driver’s side headlight, he

could smell a “strong odor” of marijuana “emanating” from Green’s vehicle. The

security footage shows another vehicle6 parked next to Green, but Detective Norman

testified that the marijuana smell came from Green’s vehicle only.

       Thereafter, Detective Norman testified that he immediately walked north to

two nearby uniformed officers, one of whom was Detective Amanda Davis of the

Pensacola Police Department, and told her they needed to stop Green’s vehicle. He

did not tell the uniformed officers that he smelled marijuana emanating from Green’s

vehicle or otherwise explain why they needed to stop Green’s car. 7 Officer Davis

testified that in response, she radioed several other police officers to conduct a traffic



6
        The security footage shows that the vehicle parked next to Green was facing the opposite
direction, i.e. with the trunk facing Detective Norman. The driver’s side window was also rolled
down.
7
       Detective Norman has served as a detective in the VICE and narcotics unit for
approximately five years and has received specific training on detecting and identifying marijuana.



                                           Page 5 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 6 of 21




stop of Green’s vehicle.

       Approximately 10 seconds after Detective Norman started walking away from

Green’s vehicle, at 2:55 a.m., Officer Restifo approached Green’s open driver’s side

window from the rear. Officer Restifo, who was wearing a black vest with the word

“POLICE” in large font across the front and back 8, was attempting to clear out the

parking lot, and had just asked the occupants of the only vehicle parked next to

Green’s to exit the lot. Officer Restifo testified that when he reached Green, he

directed a flashlight into the vehicle and observed Green and McNeil with money

fanned out across their laps. Green said the money was “for the ladies,” and asked

Officer Restifo if he was free to leave, to which Officer Restifo responded he was.

Officer Restifo testified that he did not smell marijuana when he was at Green’s

vehicle and did not observe an open liquor bottle in the car. Green then began

driving away from Officer Restifo and towards the parking lot exit. There were

several other cars attempting to exit the lot, and Green’s vehicle moved forward

approximately one car length only before it reached a short standstill behind a line

of vehicles attempting to exit.

       As Green’s car waited to proceed, Detective Ghigliotty became the third

Pensacola Police Department official to encounter Green. Detective Ghigliotty is



8
        The surveillance video also shows Officer Restifo with a gun and holster strapped around
his right thigh.


                                          Page 6 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 7 of 21




seen on the security footage walking north to south through the parking lot while

appearing to be on his cell phone. He walked past Green’s vehicle along the driver’s

side, stopped near Green’s rear bumper to speak with two uniformed police officers,

and then turned around and walked south to north, back alongside Green’s car but

on the passenger side. Detective Ghigliotty testified that as he walked by the driver’s

side of the car and peered inside the open driver’s side window, he recognized Green

from the same bulletin that Detective Norman reviewed prior to their patrol that

night. Detective Ghigliotty also smelled burnt marijuana coming from the car,

particularly as he walked back north along the passenger side.

       While Green’s vehicle inched towards the exit to the parking lot, Detective

Norman and Detective Ghigliotty separately walked by Green’s vehicle again.

Detective Norman was first. He walked southwest across the parking lot, passing

Green’s car along the passenger side, but remained several feet away. Detective

Norman testified that he continued to smell marijuana emanating from the car,

through the closed passenger window. 9 Several seconds later, Detective Norman

strolled past Green’s car again, this time heading northeast, and testified that he

caught another “overwhelming” odor of “fresh” marijuana coming from the car, this

time with the passenger side window rolled down.



9
      It is unclear in the surveillance footage whether the passenger side window was
completely or only partially closed.


                                         Page 7 of 21
          Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 8 of 21




         A couple of minutes later, when Green was in the exit lane about to leave the

parking lot, Detective Ghigliotty walked by Green’s vehicle for a second time. He

walked in front of the car along the front bumper, and then turned right and walked

immediately along the passenger side, heading west. Detective Ghigliotty testified

that as he walked along the front bumper, he looked through the front windshield10

and saw in the center console a clear plastic cup used by nearby bars to serve liquor

and in Green’s lap an open bottle of Patrón tequila. Detective Ghigliotty then called

Sergeant Pat Bradley 11 and requested that he arrange for a stop of Green’s car.

Detective Ghigliotty told Sergeant Bradley that he “ha[d] enough” to stop the

vehicle, but did not specifically mention the marijuana odor or open liquor bottle.12

         As soon as Green reached the front of the exit lane, Officer Wayne Berthiaume

pulled his marked police vehicle directly in front of Green’s black Cadillac, blocking

the exit. Detective Davis, who was nearby on foot, approached the driver’s side of

the vehicle and Officer Berthiaume approached the passenger side. The driver’s side

window was down, and Detective Davis immediately observed what appeared to be


10
       According to Detective Ghigliotty and Detective Norman, the windows of Green’s vehicle
were not tinted.
11
         Detective Ghigliotty testified that he believed Sergeant Bradley was the supervisor that
night.
12
        Maasin Wallace testified that when he interviewed Officer Wayne Berthiaume, one of the
officers who conducted the traffic stop, Officer Berthiaume recalled that Detective Ghigliotty
approached him in the parking lot briefly and instructed him to conduct the traffic stop. Officer
Berthiaume could not recall whether he was told why Detective Ghigliotty wanted to stop the
vehicle, but he nevertheless did receive a “green light” to proceed with the traffic stop.


                                           Page 8 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 9 of 21




an open bottle of Patrón. She also observed Green fidgeting under his car seat and

ordered him to show his hands several times. Detective Davis instructed Green to

exit the vehicle and advised him that he would be placed in handcuffs. Detective

Davis testified that she did not smell marijuana until she approached the open

passenger side door and McNeil exited the vehicle.

       McNeil testified he was unaware of any marijuana and did not see a bottle of

Patrón in the car that night. He denied any marijuana being smoked in the car the

entire time he was in the passenger seat. Additionally, although McNeil agreed there

was a plastic cup in the center console, he recalled it being empty.

II.    Discussion

       “The Fourth Amendment protects individuals from unreasonable search and

seizure.” United States v. Holt, 777 F.3d 1234, 1256 (11th Cir. 2015). A warrantless

traffic stop is an unreasonable “seizure” that violates the Fourth Amendment,

Delaware v. Prouse, 440 U.S. 648, 653 (1979), unless it is supported by probable

cause to believe a traffic violation has occurred or reasonable suspicion of criminal

activity.13 United States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009); United

States v. Harris, 526 F.3d 1334, 1338 (11th Cir. 2008).



13
        Here, there is no dispute that Green was “seized” when Officer Berthiaume used his
patrol car to block Green’s ability to exit the parking lot and Officer Davis subsequently
removed Green from the car and placed him in handcuffs. See Brendlin v. California, 551 U.S.
249, 255 (2007); Delaware v. Prouse, 440 U.S. 648, 653 (1979).



                                        Page 9 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 10 of 21




       Green argues that law enforcement did not have reasonable suspicion or

probable cause to stop him, and thus his traffic stop was unconstitutional.14 In so

arguing, he asks the Court to reject the testimony of Detective Norman and Detective

Ghigliotty regarding their observations of a marijuana odor emanating from Green’s

vehicle and an open liquor bottle inside Green’s vehicle.

       The Court declines and instead finds (1) the detectives’ testimony credible

and (2) that the officers had both reasonable suspicion and probable cause to stop

Green’s car.

           a. The Officers’ Testimony Was Credible

       District Court rulings on motions to suppress evidence “involve mixed

questions of law and fact.” United States v. Lewis, 674 F.3d 1298, 1302 (11th Cir.

2012); United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). When



14
        Green does not challenge the constitutionality of the prolonged traffic stop or the
subsequent search of his vehicle, but rather argues that the firearm and ammunition uncovered in
the search were fruits of an illegal stop. See Mot. to Suppress at 4. In any event, the marijuana
odor emanating from the vehicle also provided law enforcement with probable cause to search the
vehicle without a warrant. See United States v. Dixon, 901 F. 3d 1322, 1339 (11th Cir. 2018)
(citing United States v. Tobin, 923 F.2d 1506, 1512 (11th Cir.1991) (en banc)) (holding that officer
who testified that he “smelled the odor of marijuana” as he approached the vehicle had probable
cause to search it); see, e.g., United States v. Clark, 605 F. App’x 892, 895 (11th Cir. 2015)
(affirming finding of probable cause to search vehicle without a warrant where officers smelled
marijuana coming from defendant’s car); United States v. Smith, 481 F. App’x 540, 544 (11th Cir.
2012) (same). That the officers waited 25 minutes for drug-sniffing dogs to corroborate the smell
does not render the length of the stop unconstitutional. See Holt, 777 F.3d at 1257 (holding traffic
stop constitutional where the officers had reasonable, articulable suspicions that the defendant was
illegally transporting narcotics or currency and the stop lasted 27 minutes before a drug-sniffing
dog was deployed).



                                          Page 10 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 11 of 21




opposing parties present conflicting testimony regarding questions of fact, the

district court must evaluate which testimony is more credible, accounting for the

interests of the witness, any internal consistencies in the witness’s testimony and the

witness’s candor and demeanor on the stand. Ramirez-Chilel, 289 F.3d at 749. The

district court’s credibility determination is conclusive unless it appears to be

“unbelievable,” or “so inconsistent or improbable on its face that no reasonable

factfinder could accept it.”   Holt, 777 F.3d at 1255; Ramirez-Chilel, 289 F.3d at

749.

       First, during their testimony, both Detective Norman and Detective Ghigliotty

were professional, calm and courteous, which only adds to their credibility. See

United States v. Sims, No. 9:19-CR-80106, 2019 WL 7879878, at *5 (S.D. Fla. Dec.

20, 2019) (finding testimony of deputy credible in part because his demeanor was

“honest, professional, and courteous” on the witness stand).

       Second, the testimonies of Detective Norman and Detective Ghigliotty were

not only internally consistent, but also largely consistent with what could be

observed on the security footage and what was eventually found in Green’s vehicle:

several fully and partially smoked marijuana cigarettes and approximately 3.8 grams

of unburnt marijuana. See United States v. Rembert, No. 117CR00316MHCAJB,

2018 WL 7283630, at *11 (N.D. Ga. Dec. 6, 2018) (finding credible officer’s

statement that he smelled marijuana, in part because the search of the vehicle



                                     Page 11 of 21
        Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 12 of 21




uncovered unburned marijuana in a backpack).15

       Third, the fact that both detectives have had extensive training and experience

with marijuana in their law enforcement careers enhances their credibility with

respect to identifying the odor of marijuana. See United States v. Clark, 605 F.

App’x 892, 895 (11th Cir. 2015) (“The court did not clearly err in crediting the

detectives’ testimony that they could smell the scent of marijuana coming from [the

defendant’s] car, especially given that both detectives had made numerous narcotics

arrests involving marijuana over the course of their careers.”). Detective Norman

has been in the VICE and narcotics unit for five years and has received specific

training on detecting and identifying marijuana. He has also made at least several

hundred marijuana related arrests in his law enforcement career.                        Similarly,

Detective Ghigliotty is also in the VICE and narcotics unit. Although he joined the

unit in December of last year, he has over five years of total law enforcement

experience and has been involved in several hundred narcotics-related

investigations, including marijuana.16

       Moreover, although Green argues that Officer Restifo’s testimony regarding


15
       The fact that Detective Norman characterized the marijuana smell as “fresh” and Detective
Ghigliotty characterized it as “burnt” does not render the testimony implausible, improbable, or
unreasonably inconsistent. See United States v. Reed, No. 118CR00612KOBHNJ, 2019 WL
2710088, at *7 (N.D. Ala. May 3, 2019).
16
       Detective Ghigliotty also testified that he was able to recognize the plastic cocktail cup and
Patrón bottle based on his bartending experience at local bars in Pensacola.



                                           Page 12 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 13 of 21




the absence of any marijuana odor discredits the contrary testimonies of Detective

Norman and Detective Ghigliotty, the Court does not agree. In fact, the accounts of

Detective Norman and Detective Ghigliotty are not necessarily inconsistent with

Officer Restifo.   Detective Norman, Detective Ghigliotty, and Officer Restifo

encountered Green at different times. That Officer Restifo did not smell marijuana

or see an open bottle of liquor in the car does not necessarily mean that Detectives

Norman and Ghigliotty could not have smelled marijuana or that Detective

Ghigliotty could not have seen an open Patrón bottle, particularly when they

encountered Green’s vehicle at different times. Additionally, Officer Restifo never

walked by the passenger side of vehicle, where both Detective Norman and

Detective Ghigliotty found the marijuana odor most apparent, or the front of the

vehicle, where Detective Norman first detected the marijuana odor. Officer Restifo

approached Green’s vehicle from the rear on the driver’s side, and walked up to only

the driver’s side window; he never past that point, and after his brief encounter with

Green, Green drove away. Furthermore, unlike Detective Norman and Detective

Ghigliotty, Officer Restifo was not dressed in plain clothes, and instead sported a

vest with clear law enforcement insignia. Officer Restifo had been clearing out other

cars across the parking lot before he crossed it and approached the vicinity of

Green’s vehicle to continue clearing out the lot. Since Green’s vehicle was reverse-

parked such that the front faced into the parking lot, it is reasonable to infer that



                                    Page 13 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 14 of 21




Green and/or McNeil saw Officer Restifo clearing out the parking lot. It is also

reasonable to infer that when Green and/or McNeil spotted Officer Restifo, they hid

the open Patrón bottle and tried to mask any marijuana smell inside Green’s vehicle.

Indeed, these inferences would likely explain why Detective Norman, who had

walked by Green’s vehicle several seconds before Officer Restifo, like Officer

Restifo did not observe the Patrón bottle. Thus, the testimony of Detective Norman

and Detective Ghigliotty are not improbable or unbelievable on its face.

Accordingly, the Court credits their testimony. See, e.g., United States v. White, 593

F.3d 1199, 1203 (11th Cir. 2010) (accepting district court’s factual findings

regarding marijuana smell because the fact that one officer remembered the

marijuana smell and one did not recollect it did not make the existence of marijuana

odors “inconceivable” or “unbelievable”); United States v. Johnson, 445 F. App’x

311, 313 (11th Cir. 2011) (affirming denial of motion to suppress where police

officer’s testimony regarding the smell of raw marijuana was credible and not

inherently unbelievable); United States v. Benitez, 541 F. App’x 961, 963 (11th Cir.

2013) (finding no reversible error in crediting police officer’s testimony when it

“was not improbable or inconsistent on its face”).

      Lastly, the Court finds the testimony of Detectives Norman and Ghigliotty

more credible than that of John McNeil. McNeil testified he did not smell marijuana

or see a bottle of Patrón in the car. However, some of McNeil’s testimony also



                                    Page 14 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 15 of 21




contradicts the video evidence. For example, he testified that the police officers who

stopped Green’s car approached from the back, when the video clearly shows that

they came from the police vehicle in the front and from the sidewalk on the driver’s

side. McNeil also testified that he did not see a bottle of Patrón in the car. But the

body camera footage from Officer Berthiaume showed that Green picked up a bottle

of Patron from his right armrest during his encounter with Officer Davis, all while

McNeil was sitting next to Green in the passenger seat. Additionally, McNeil was

effectively impeached by the Government based on his prior criminal history. See

Fed. R. Evid. 609. Finally, McNeil has a strong motive for disclaiming any

knowledge or smell of marijuana in Green’s car given that he is facing marijuana-

related charges for the marijuana found in the car.

         b. The Traffic Stop Was Constitutional

       The Court next addresses whether the stop was justified by reasonable

suspicion or probable cause. Reasonable suspicion is a “less demanding standard

than probable cause,” and exists when the totality of the circumstances provides law

enforcement with “a particularized and objective basis for suspecting the particular

person stopped of criminal activity.” Lewis, 674 F.3d at 1303, 1305; see Ornelas v.

United States, 517 U.S. 690, 696 (1996). Reasonable suspicion may draw from the

collective knowledge of the law enforcement officers involved in the stop. United

States v. Bishop, 940 F.3d 1242 (11th Cir. 2019) (citing United States v. Cotton, 721



                                    Page 15 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 16 of 21




F.2d 350, 352 (11th Cir. 1983)); see United States v. Glinton, 154 F.3d 1245, 1257

(11th Cir. 1998). Probable cause is based on “the facts and circumstances within the

collective knowledge of law enforcement officials, of which they had reasonably

trustworthy information.” United States v. Willis, 759 F.2d 1486, 1494 (11th Cir.

1985) (emphasis added); United States v. Allison, 953 F.2d 1346, 1350 (11th Cir.

1992). But the facts and circumstances must be “sufficient to cause a person of

reasonable caution to believe that an offense has been or is being committed.” Willis,

953 F.2d at 1494; Allison, 953 F.2d at 1350.

      Here, the officers involved in the stop had reasonable suspicion to stop Green.

Detective Ghigliotty and Detective Norman had a particularized and objective basis

for believing that Green’s vehicle contained marijuana, which is illegal for

recreational use in Florida, see Fla. Stat. §§ 893.02-893.03, when they detected

marijuana odor coming from the car. Detective Norman provided credible testimony

that he detected a “strong” marijuana odor as he walked past Green’s car three

separate times. Detective Ghigliotty similarly testified that he could smell marijuana

coming from Green’s car when he walked by twice. It is well-established in this

Circuit that the smell of marijuana provides reasonable suspicion of criminal

activity. White, 593 F.3d at 1203; United States v. Hunter, 373 F. App’x 973, 976

(11th Cir. 2010). The detectives did not need to physically see the marijuana or

observe Green recreationally using marijuana to stop him; the marijuana odor is



                                    Page 16 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 17 of 21




sufficient for an objectively reasonable officer, particularly with the same level of

training and experience with marijuana-related offenses as the detectives, to suspect

that the vehicle’s occupants were involved in criminal activity. See United States v.

Williams, 619 F.3d 1269, 1271 (11th Cir. 2010) ([T]he law does not require absolute

certainty or even probable cause before an officer stops a car; he need only

reasonably suspect that its occupants are involved in criminal activity.”).

      There was also probable cause to stop Green for violating two traffic laws.

Law enforcement “may stop a vehicle when there is probable cause to believe that

the driver is violating any one of the multitude of applicable traffic and equipment

regulations relating to the operation of motor vehicles.” United States v. Cooper,

133 F.3d 1394, 1398 (11th Cir. 1998). This includes noncriminal traffic violations,

even if it is an offense punishable by fine. See, e.g., Terrell v. Smith, 668 F.3d 1244,

1252 (11th Cir. 2012) (driving without highlights); United States v. Spoerke, 568

F.3d 1236, 1248 (11th Cir. 2009) (littering); see also Atwater v. City of Lago Vista,

532 U.S. 318, 354 (2001) (holding arrest was properly supported by probable cause

to believe that the defendant violated a misdemeanor seatbelt requirement

punishable only be a fine).

      Detective Ghigliotty observed in Green’s front seat an unsealed, half empty

bottle of liquor and a plastic cup frequently used by surrounding bars—perhaps with

even more frequency on Gallery Night—to hold cocktails as Green headed towards



                                     Page 17 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 18 of 21




the parking lot exit in his vehicle. In Florida, it is unlawful for any person “to possess

an open container of an alcoholic beverage . . . while operating a vehicle in the state.”

Fla. Stat. § 316.1936(2)(a). Additionally, in Escambia County, where Green was

stopped, it is “unlawful for any person to consume any alcoholic beverage or possess

an open container of any alcoholic beverage while stopping, standing or remaining

in or upon any public parking area when such area is open to the view of the general

public or accessible to vehicular traffic.” Escambia County Code of Ordinances §

6-63. Under both the Florida law and the Escambia County Ordinance, an “open

container” is any container of alcoholic beverage that has a broken seal. Compare

Fla. Stat. § 316.1936(1)(a) (“open container” means “any container of alcoholic

beverage which is immediately capable of being consumed from, or the seal of which

has been broken”); Escambia County Code of Ordinances § 6-61 (“Open container

means any bottle, can, cup, glass or other receptacle containing any alcoholic

beverage which is open, which has been opened, which has its seal broken, or which

has had its contents partially removed.”). Based on the totality of the circumstances,

a reasonably prudent officer in Detective Ghigliotty’s position would have probable

cause to believe that Green was in violation of both Fla. Stat. § 316.1936(2)(a) and

Escambia County Code of Ordinances § 6-63.

      Although Detective Norman and Detective Ghigliotty did not physically

conduct the traffic stop themselves, the traffic stop was nevertheless constitutional.



                                      Page 18 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 19 of 21




As the Court previously observed, reasonable suspicion and probable cause are

determined from the collective knowledge of all officers involved in the traffic stop.

See Terrell, 668 F.3d at 1251-52 (11th Cir. 2012) (citing United States v. Hensley,

469 U.S. 221, 231 (1985)); Glinton, 154 F.3d at 1257. “Where there is at least

minimal communication between different officers, the collective knowledge of the

officers determines probable cause.” Allison, 953 F.2d at 1350. The same applies

for reasonable suspicion. See, e.g., Glinton, 154 F.3d at 1257; United States v.

Guzman, No. CV117CR00405TWTLTW2, 2018 WL 7361073, at *5 (N.D. Ga. Dec.

13, 2018). For example, in Glinton, the defendant, like Green here, argued that the

initial traffic stop violated the Fourth Amendment because the officers who stopped

him did not observe firsthand the reasonably suspect activity. The Court rejected

defendant’s argument and found that there was reasonable suspicion for the stop

where the task force agents who observed the reasonably suspect activity ordered

the other officers, by radio, to stop the car. See Glinton, 154 F.3d at 1249, 1257.

      Here, Detective Davis and Officer Berthiaume, the two law enforcement

officials who stopped Green, did not observe firsthand any marijuana odor or an

open liquor bottle prior to the stop. But they were directly instructed to conduct the

stop by Detective Norman and Detective Ghigliotty, who did have reasonable

suspicion and probable cause to stop Green. That Detective Norman and Detective

Ghigliotty may not have shared with the officers conducting the stop the precise



                                    Page 19 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 20 of 21




reason for conducting the stop does not preclude their knowledge from being

considered as part of the shared, collective knowledge of the other officers involved

in the stop. See United States v. Kapperman, 764 F.2d 786, 791 n.5 (11th Cir. 1985)

(explaining that even though the arresting officer may not have known all the facts

of the investigation, the collective knowledge of all officers involved provided

probable cause for the arrest). Thus, collectively, the officers had sufficient

justification to stop Green’s car under the Fourth Amendment. See Glinton, 154

F.3d at 1257; see also United States v. Burrows, 566 F. App’x 889, 892 (11th Cir.

2014) (“In reaching the conclusion that reasonable suspicion supported an

investigatory stop, the district judge did not err in assessing the collective knowledge

of all officers at the time [defendant was stopped].”).

      Green also argues that he was specifically targeted by the officers because he

appeared in the evening’s intelligence bulletin. But both Detective Norman and

Detective Ghigliotty denied having any ulterior motives for the stop. In any event,

an officer’s subjective motivations “play[s] no role in ordinary, probable-cause

Fourth Amendment analysis,” Whren v. United States, 517 U.S. 806, 810-13 (1996),

and thus “does not invalidate what is otherwise objectively justifiable behavior under

the Fourth Amendment,” Harris, 526 F.3d at 1337. See United States v. Holloman,

113 F.3d 192, 194 (11th Cir. 1997) (holding that police officers’ subjective intent in

conducting the traffic stop did not invalidate seizure of defendant and his vehicle



                                     Page 20 of 21
       Case 3:20-cr-00018-MCR Document 39 Filed 07/20/20 Page 21 of 21




where officers had probable cause to believe that a traffic violation occurred).

      For the foregoing reasons, the Court concludes that the Pensacola Police

Department detectives and officers who stopped Green’s vehicle had both

reasonable suspicion and probable cause to stop and detain him. Accordingly,

Defendant’s Motion to Suppress Evidence, ECF No. 19, is DENIED.

      DONE and ORDERED this 20th day of July 2020.



                                         M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




                                    Page 21 of 21
